Citation Nr: 0105334	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  96-45 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1967 to 
October 1969, and from December 1977 to August 1990. 

This appeal arises from a February 1995 rating decision of 
the St. Petersburg, Florida, Regional Office (RO) which 
determined that the veteran had failed to submit new and 
material evidence to reopen a previously denied claim of 
service connection for peripheral neuropathy.  The veteran 
was notified of the decision by a letter dated on February 
13, 1995.  The notice of disagreement was received on 
February 5, 1996.  The statement of the case was issued in 
August 1996.  The veteran's substantive appeal was received 
in September 1996.  During the pendency of this appeal, 
jurisdiction over the matter was transferred to the Columbia, 
South Carolina, RO.

On January 24, 2000, a hearing was held at the Columbia RO 
before the undersigned Member of the Board of Veterans' 
Appeals (Board), who was designated by the Chairman of the 
Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102 
(West Supp. 1999).

This matter was remanded by the Board in May 1998 and April 
2000, for the purpose of affording due process to the veteran 
and obtaining additional factual and medical evidence, and it 
has been returned to the Board for appellate review.

REMAND

In ourApril 2000 Remand, the Board observed that the RO had 
failed to obtain VA medical records that the veteran had 
identified as being pertinent to the issue of whether new and 
material evidence had been presented to reopen a claim for 
service connection for peripheral neuropathy.  The RO was 
asked compile the veteran's inpatient and outpatient records 
from the Miami VA Medical Center (VAMC), Dorn VAMC, Hampton 
VAMC, Lake City VAMC, and Gainesville VAMC, since the time of 
his service discharge.  The claims file reflects that the 
only records obtained are those from the Dorn VAMC.

Further, in the aforementioned April 2000 Remand, the Board 
found that the veteran's application to reopen the previously 
denied claim, for service connection for peripheral 
neuropathy, had to be remanded for a determination as to 
whether the evidence submitted by the veteran was 
"material" as that criterion is defined under 38 C.F.R. 
§ 3.156(a).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) (held that "new and material evidence" as provided in 
38 C.F.R. § 3.156(a) had been impermissibly defined in Colvin 
v. Derwinski, 1 Vet.App. 171 (1991) as requiring "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome").  The RO has yet to furnish the veteran 
and his representative with a supplemental statement of case 
which discusses "new and material evidence" as outlined in 
Hodge, and which reflects consideration of evidence received 
since the November 1998 supplemental statement of the case.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with our directives, as well as 
those of the U.S. Court of Appeals for Veterans Claims.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet.App. 268 (1998).  Accordingly, the 
issue of whether new and material evidence has been submitted 
to reopen the claim of service connection for peripheral 
neuropathy must be returned to the RO for the purpose of 
securing the previously listed VA medical records, 
readjudicating the matter, and furnishing the veteran with a 
supplemental statement of the case.

Although further delay is regrettable, under the 
circumstances described above, additional development and 
procedure is required by law.  Therefore, this case is 
REMANDED to the RO for the following development:

1.  The RO should appropriately contact 
the veteran and request that he obtain 
and submit copies of any non-VA, post-
service treatment records pertinent to 
the issue of whether new and material 
evidence has been submitted to reopen the 
claim of service connection for 
peripheral neuropathy, which are not 
already of record.

2.  The RO should obtain copies of the 
veteran's complete inpatient and 
outpatient treatment records from the 
Miami VAMC, Hampton VAMC, Lake City VAMC, 
Gainesville VAMC, and any other 
identified VA facility at which he has 
been treated since 1990.  The RO should 
also obtain the veteran's complete 
inpatient and outpatient treatment 
records from the Dorn VAMC since June 
2000.  Once obtained, all reports that 
are not already of record must be 
associated with the claims folder.  If 
those records are not available, that 
fact should be documented for the record.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all requested 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  When the requested 
development is complete, the RO should 
review the claims on appeal, to include 
consideration of all evidence added to 
the claims folder since the last 
supplemental statement of the case was 
issued.

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 (Nov. 17, 
2000), Fast Letter 00-92 (Dec. 13, 2000), 
Fast Letter 01-02 (Jan. 9, 2001), and 
Fast Letter 01-13 (Feb. 5, 2001), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered

5.  Thereafter, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
on the issue of whether the veteran 
submitted new and material evidence to 
reopen claims of service connection for 
peripheral neuropathy.  The SSOC should 
fully comply with the provisions of 38 
U.S.C.A § 7105(d)(1).  The SSOC must 
contain a citation to 38 C.F.R. § 3.156 
and a discussion of whether new and 
material evidence has been submitted to 
reopen the claims based upon the criteria 
enunciated therein.  The reason(s) for 
the determination made in this case 
should also be provided.  Thereafter, the 
veteran and his representative should be 
given an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).  The purpose of this REMAND is 
to obtain additional medical evidence and afford due process.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).


